Citation Nr: 0910473	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran had active guard/reserve service in the Air 
National Guard from May 1981 to July 2001.  He also had more 
than 6 months of other active service, and more than 6 years 
of inactive service, prior to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the RO.  For the 
reasons set forth below, this appeal is being REMANDED for 
additional development.  VA will notify the Veteran if 
further action is required on his part.


REMAND

When a Veteran is examined in connection with a claim for 
increased compensation, the report of the examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  38 C.F.R. § 4.10 
(2008).  In the context of an examination conducted for 
purposes of rating a hearing disability, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report."  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran's representative argues that this case must be 
remanded because the report of the (November 2005) VA 
examination conducted in connection with the Veteran's 
present claim for increase fails to satisfy the standard set 
out in Martinak.  The Board agrees.  Although the examination 
report acknowledges that the Veteran has difficulty 
understanding conversation as a result of his disability, it 
is devoid of any mention of his complaints with respect to 
interference with sleep.  Additional development is required.

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), VA is required to notify an increased 
rating claimant that, in order to substantiate such a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  In addition, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide the claimant at 
least general notice of that requirement.  Id.  Here, the 
notices sent to the Veteran do not contain all of the 
necessary information.  This also needs to be corrected.  
38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send a new VCAA notice letter to the 
Veteran relative to the claims here on 
appeal.  The letter should contain all of the 
information required by Vazquez-Flores 
including, but not limited to, information 
with respect to the manner in which VA 
evaluates hearing disabilities (e.g., on the 
basis of controlled speech discrimination 
and/or audiometry tests) and notice that, in 
order to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of his 
disability and the effect that worsening has 
on his employment and daily life.  The 
Veteran should be given a reasonable 
opportunity to respond to the notice, and any 
new or additional (i.e., non-duplicative) 
evidence received should be associated with 
the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an audiometric examination.  
The examiner should review the claims file, 
examine the Veteran, conduct audiometric and 
speech discrimination (Maryland CNC) testing 
of both ears, and provide a full description 
of the functional effects caused by his 
tinnitus and bilateral hearing loss (to 
include the Veteran's allegation that his 
disabilities interfere with sleep.)  A 
complete rationale should be supplied for any 
opinions rendered.

3.  Thereafter, take adjudicatory action on 
the claims here at issue.  In so doing, 
consider whether the case should be referred 
for consideration of an extraschedular 
evaluation, pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought remains denied, furnish a supplemental 
statement of the case (SSOC) to the Veteran 
and his representative.  The SSOC should 
contain, among other things, a citation to, 
and summary of, the current version of 
38 C.F.R. § 3.159.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the Veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2008).

